                                           Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LINQUET TECHNOLOGIES, INC.,                         Case No. 3:20-cv-05153-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE MOTION TO DISMISS
                                                   v.
                                   9
                                                                                             Re: Dkt. No. 29
                                  10     TILE, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff patentee Linquet Technologies, Inc (Linquet) has sued Tile, Inc. (Tile) for

                                  14   infringement of a location tag patent: U.S. Patent No. 10,163,318 (the ’318 patent). First

                                  15   Amended Complaint (FAC), Dkt. No. 25. Linquet amended the original complaint after Tile

                                  16   moved to dismiss for patent ineligibility under 35 U.S.C. § 101. Dkt. No. 22. Tile now asks to

                                  17   dismiss the FAC on the ground that all claims of the ’318 patent are directed to patent-ineligible

                                  18   subject matter. Dkt. No. 29. In light of “the sources properly considered on a motion to dismiss,

                                  19   such as the complaint, the patent, and materials subject to judicial notice,” Aatrix Software, Inc. v.

                                  20   Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018), the FAC is dismissed under

                                  21   Section 101 and Alice Corp. Pty. Ltd. v. CLS Bank International, 573 U.S. 208 (2014), with leave

                                  22   to amend.

                                  23                                            BACKGROUND

                                  24          The ’318 patent was issued to Linquet on December 25, 2018. Dkt. No. 25-1. It is

                                  25   directed to a cloud-based system for detecting the location of an object using a wireless tag and

                                  26   electronic devices. Id.; Dkt. No. 25 at ¶¶ 14-15. The invention is asserted to improve cloud-based

                                  27   systems for locating objects by enhancing efficiency, scalability, and privacy. Dkt. No. 25 at ¶ 26.

                                  28   To that end, the system couples a wireless tag associated with an object to an electronic device that
                                           Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 2 of 12




                                   1   can be used to track the object. Dkt. No. 25-1 at 1:31-42, 27:66-28:38. The tag can also

                                   2   communicate with other electronic devices. Id. at 28:27-38. The tag can be configured to interact

                                   3   with another electronic device if it is outside of the range of the device to which it is coupled. Id.

                                   4   at 27:42-57, 28:39-52.

                                   5          For the eligibility dispute, the parties focused on Claim 1 as the representative independent

                                   6   claim, with some discussion of Claim 2 as an additional aspect of the invention. Dkt. No. 29; Dkt.

                                   7   No. 34; Dkt. No. 36. The Court will treat Claim 1 as representative for present purposes, and will

                                   8   consider whether the additional limitations of Claim 2 make the claim patent eligible. See Elec.

                                   9   Power Grp. v. Alstom S.A., 830 F.3d 1350, 1352 (Fed. Cir. 2016); Berkheimer v. HP Inc., 881

                                  10   F.3d 1360, 1365 (Fed. Cir. 2018) (considering the limitations of dependent claims).

                                  11          Claim 1 recites:

                                  12                  1. A system for detecting placement or misplacement of an object,
Northern District of California
 United States District Court




                                                      the system comprising:
                                  13
                                                      a wireless tag associated with the object;
                                  14
                                                      a first set of instructions stored in a first non-transitory storage
                                  15                  medium, the first set of instructions, when executed by one or more
                                                      processors in a first electronic device associated with the wireless tag,
                                  16                  cause the one or more processors in the first electronic device to
                                                      automatically:
                                  17
                                                          detect one or more signals from the wireless tag;
                                  18
                                                          determine a position of the first electronic device;
                                  19
                                                          determine a status of the wireless tag in response to a strength or
                                  20                      absence of the one or more signals detected by the first electronic
                                                          device, the status indicating that the wireless tag and the first
                                  21                      electronic device are within a predetermine range or that the
                                                          wireless tag and the first electronic device are outside the
                                  22                      predetermined range;
                                  23                      transmit the position of the first electronic device and the status to
                                                          an external electronic device in response to the status indicating
                                  24                      that the wireless tag and the first electronic device are within the
                                                          predetermined range; and
                                  25
                                                          transmit the position of the first electronic device and the status to
                                  26                      the external electronic device in response to the status indicating
                                                          that the wireless tag and the first electronic device are outside of
                                  27                      the predetermined range
                                  28                  a second set of instructions stored in a second non-transitory storage
                                                                                          2
                                            Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 3 of 12



                                                       medium, the second set of instructions, when executed by one or more
                                   1                   processors in a second electronic device that is unassociated with the
                                                       wireless tag, cause the one or more processors in the second electronic
                                   2                   device to automatically:
                                   3                       detect one or more signals from the wireless tag;
                                   4                       determine a position of the second electronic device
                                   5                       determine an identifier for the wireless tag using the one or more
                                                           signals from the wireless tag; and
                                   6
                                                           transmit the position of the second electronic device and the
                                   7                       identifier to the external electronic device.
                                   8   Dkt. No. 25-1 at 27:66-28:38.

                                   9                                                DISCUSSION

                                  10   I.      LEGAL STANDARDS
                                  11           Rule 8(a)(2) of the Federal Rules of Civil Procedure requires the complaint to provide “a short

                                  12   and plain statement of the claim showing that the pleader is entitled to relief.” To meet that rule and
Northern District of California
 United States District Court




                                  13   survive a Rule 12(b)(6) motion to dismiss, a plaintiff must allege “enough facts to state a claim to

                                  14   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This does

                                  15   not impose a probability requirement at the pleading stage. It simply calls for enough “factual content

                                  16   that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  17   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The

                                  18   plausibility analysis is “context-specific” and not only invites, but “requires the reviewing court to

                                  19   draw on its judicial experience and common sense.” Id. at 679.

                                  20           The Federal Circuit has “repeatedly recognized that in many cases it is possible and proper

                                  21   to determine patent eligibility under 35 U.S.C. § 101 on a Rule 12(b)(6) motion. In many cases,

                                  22   too, evaluation of a patent claim’s subject matter eligibility under § 101 can proceed even before a

                                  23   formal claim construction.” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1373-74 (Fed.

                                  24   Cir. 2016) (citations omitted); see also Aatrix, 882 F.3d at 1125. Even so, the question of

                                  25   eligibility may be determined at the pleadings stage “only when there are no factual allegations

                                  26   that, taken as true, prevent resolving the eligibility question as a matter of law.” Aatrix, 882 F.3d

                                  27   at 1125 (citing FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1097 (Fed Cir. 2016)); see

                                  28   also Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1320 (Fed. Cir. 2019). This can be
                                                                                           3
                                           Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 4 of 12




                                   1   particularly true for the element of an inventive concept, which may raise a question of fact that

                                   2   can be resolved in a motion to dismiss only if the answer may be found in the complaint, the

                                   3   patent, and matters subject to judicial notice. Aatrix, 882 F.3d at 1128.

                                   4          To be sure, a patentee cannot avoid dismissal for ineligible claims purely on the basis of

                                   5   conclusory or generalized statements, and fanciful or exaggerated allegations that later prove to be

                                   6   unsupported may lead to fee shifting or other sanctions. See Cellspin, 927 F.3d at 1317 (“While

                                   7   we do not read Aatrix to say that any allegation about inventiveness, wholly divorced from the

                                   8   claims or the specification, defeats a motion to dismiss, plausible and specific factual allegations

                                   9   that aspects of the claims are inventive are sufficient.”); Berkheimer v. HP Inc., 890 F.3d 1369,

                                  10   1373 (Fed. Cir. 2018) (Moore, J., concurring in denial of rehearing en banc) (“[I]f the allegations

                                  11   in the complaint about the invention as claimed ultimately lack evidentiary support or if the case is

                                  12   exceptional, district courts can award attorneys’ fees to the accused infringer under either Rule 11
Northern District of California
 United States District Court




                                  13   or [35 U.S.C.] § 285 to compensate the accused infringer for any additional litigation costs it

                                  14   incurs.”). The inquiry in a motion to dismiss is typically confined to the contents of the complaint

                                  15   and the plain words of the patent that is incorporated by reference. To the extent claim

                                  16   construction issues might arise, the Court will adopt the patentee’s proposed constructions.

                                  17   Aatrix, 882 F.3d at 1125; IPLearn-Focus, LLC v. Microsoft Corp., 2015 WL 4192092, at *3 (N.D.

                                  18   Cal. July 10, 2015), aff’d, 667 F. App’x 773 (Fed. Cir. July 11, 2016).

                                  19          Linquet does not categorically object to taking up patent eligibility in a pleadings motion,

                                  20   but says that “factual disputes” preclude dismissal. See Dkt. No. 34 at 12. As will be discussed,

                                  21   the ostensible disputes are based on wholly conclusory allegations in the FAC, and so are not a bar

                                  22   to moving forward. Neither side has called for claim construction as part of the eligibility inquiry,

                                  23   and no construction disagreements were identified in the briefs or arguments. Consequently, the

                                  24   Section 101 inquiry may properly be made at this stage of the case.

                                  25          For the merits of the Section 101 question, the scope of patentable subject matter includes

                                  26   “any new and useful process, machine, manufacture, or composition of matter, or any new and

                                  27   useful improvement thereof.” 35 U.S.C. § 101. The “laws of nature, physical phenomena, and

                                  28   abstract ideas” are “specific exceptions to § 101’s broad patent-eligibility principles.” Bilski v.
                                                                                          4
                                           Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 5 of 12




                                   1   Kappos, 561 U.S. 593, 601 (2010) (citation omitted). These exclusions are intended to guard

                                   2   against undue preemption of innovation and invention. Alice, 573 U.S. at 216 (citing U.S. Const.,

                                   3   Art. I, § 8, cl. 8). The Court must “distinguish between patents that claim the ‘buildin[g] block[s]’

                                   4   of human ingenuity and those that integrate the building blocks into something more,” because

                                   5   overbroad patent protection “would risk disproportionately tying up the use of the underlying

                                   6   ideas.” Id. at 217 (alterations in original) (cleaned up).

                                   7          In Alice, the Supreme Court set out a two-part test for Section 101. First, the Court

                                   8   determines “whether the claims at issue are directed to a patent-ineligible concept” such as an

                                   9   abstract idea, law of nature or natural phenomenon. Id. at 218. It is often “sufficient to compare

                                  10   claims at issue to those claims already found to be directed to an abstract idea in previous cases”

                                  11   for purposes of the step one analysis. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed.

                                  12   Cir. 2016); see also Alice, 573 U.S. at 221 (“In any event, we need not labor to delimit the precise
Northern District of California
 United States District Court




                                  13   contours of the ‘abstract ideas’ category in this case. It is enough to recognize that there is no

                                  14   meaningful distinction between the concept of risk hedging in Bilski and the concept of

                                  15   intermediated settlement at issue here.”). In addition, the Court may take into account undisputed

                                  16   facts about well-known practices that have stood the test of time. See Yu v. Apple, Inc., 1 F.4th

                                  17   1040, 1045-46 (Fed. Cir. 2021).

                                  18          The “purely functional nature of the claim confirms [whether the patent] is directed to an

                                  19   abstract idea, not to a concrete embodiment of that idea.” Affinity Labs of Tex., LLC v.

                                  20   Amazon.com, Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016); see also SAP Am., Inc. v. InvestPic,

                                  21   LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (describing “abstract” as turning on “the specificity

                                  22   required to transform a claim from one claiming only a result to one claiming a way of achieving

                                  23   it”). Oversimplifying the claims should be avoided because “[a]t some level, ‘all inventions . . .

                                  24   embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.’”

                                  25   Alice, 573 U.S. at 217 (second alteration in original) (citation omitted). For the technology at

                                  26   stake here, the relevant inquiry is “whether the claims are directed to an improvement to computer

                                  27   functionality versus being directed to an abstract idea.” Enfish, 822 F.3d at 1335; see also BSG

                                  28   Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (“For an application of an
                                                                                          5
                                             Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 6 of 12




                                   1   abstract idea to satisfy step one, the claim’s focus must be on something other than the abstract

                                   2   idea itself.”).

                                   3           If a patent is directed to a patent-ineligible concept, the second step in Alice is to look for

                                   4   an “‘inventive concept’ -- i.e., an element or combination of elements that is sufficient to ensure

                                   5   that the patent in practice amounts to significantly more than a patent upon the [ineligible concept]

                                   6   itself.” Alice, 573 U.S. at 217-18 (alteration in original) (internal quotation marks and citation

                                   7   omitted). This step asks, “[w]hat else is there in the claims before us?” Mayo Collaborative

                                   8   Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012). The answer must include something

                                   9   “significantly more” than the abstract idea itself. BSG Tech, 899 F.3d at 1290. “It is well-settled

                                  10   that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to

                                  11   an otherwise abstract idea. Rather, the components must involve more than performance of ‘well-

                                  12   understood, routine, conventional activit[ies] previously known to the industry.’” In re TLI
Northern District of California
 United States District Court




                                  13   Commc’ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016) (alteration in original) (quoting

                                  14   Alice, 573 U.S. at 225). In addition, merely reducing an abstract concept to a particular technical

                                  15   platform is not enough to provide the inventive element needed to support a patent. Elec. Power

                                  16   Grp., 830 F.3d at 1354; TriDim Innovations LLC v. Amazon.com, Inc., 207 F. Supp. 3d 1073, 1080

                                  17   (N.D. Cal. 2016). “If a claim’s only ‘inventive concept’ is the application of an abstract idea using

                                  18   conventional and well-understood techniques, the claim has not been transformed into a patent-

                                  19   eligible application of an abstract idea.” BSG Tech, 899 F.3d at 1290-91.

                                  20   II.     THE CLAIMED INVENTION IS NOT PATENTABLE
                                  21           A.        Claim 1 Is Directed To An Abstract Idea
                                  22           For Alice step one, the initial task is to ascertain “the focus of the claimed advance over the

                                  23   prior art to determine if the claim’s character as a whole is directed to excluded subject matter.”

                                  24   Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1338 (Fed. Cir. 2017)

                                  25   (internal quotation marks omitted) (quoting Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838

                                  26   F.3d 1253, 1257 (Fed. Cir. 2016)). To that end, the claim may be “considered in light of the

                                  27   specification.” Enfish, 822 F.3d at 1335; see also IPLearn-Focus, 2015 WL 4192092, at *4.

                                  28
                                                                                           6
                                           Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 7 of 12




                                   1          Claim 1 recites a system for locating an object associated with a wireless tag using

                                   2   electronic devices to detect signals from the wireless tag and determine the position of the devices.

                                   3   Dkt. No. 25-1 at 27:66-28:38. By its own terms, the ’318 patent is “primarily directed to a

                                   4   wireless tag apparatus and methods of linking or tracking an object by an associated wireless tag.”

                                   5   Id. at 8:38-40.

                                   6          The plain language of Claim 1, along with the specification, makes clear that the claim is

                                   7   drawn to the abstract idea of tracking or locating an object. Tile says this is simply another

                                   8   iteration of the age-old practice of trying to keep track of one’s belongings, see Dkt. No. 29 at 6,

                                   9   and the point is no less persuasive just because it is obvious. In effect, the ’318 patent embodies

                                  10   the time-honored concept of using markers and identifiers to avoid losing things. Tile offers the

                                  11   familiar examples of placing a distinctive tag on luggage, or an identification card in a purse or

                                  12   wallet. A dozen similar, everyday practices come to mind with ease.
Northern District of California
 United States District Court




                                  13          Such a “fundamental [and] long prevalent” concept is a quintessential abstract idea.

                                  14   Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016) (quoting

                                  15   Alice, 573 U.S. at 219). The functional language of Claim 1, which recites steps of detecting

                                  16   signals, determining position, determining status, and transmitting position, underscores its

                                  17   abstract nature. See Affinity Labs, 838 F.3d at 1269. Simply implementing the concept on a

                                  18   computer or a chip, as the patent essentially contemplates, does not make it non-abstract. See

                                  19   DIRECTV, 838 F.3d at 1258.

                                  20          Linquet responds with the familiar refrain that Claim 1 is not abstract because it presents a

                                  21   technological solution to a technological problem. Dkt. No. 34 at 3-4 (citing Packet Intelligence

                                  22   LLC v. NetScout Sys., Inc., 965 F.3d 1299, 1309 (Fed. Cir. 2020)). But Linquet is not at all clear

                                  23   about the technological problem that the ’318 patent is said to have solved. It flags purported

                                  24   issues with respect to pre-associating devices for community-powered tracking, and efficiency and

                                  25   scalability issues associated with community-powered tracking, Dkt. No. 34 at 4, but it is not

                                  26   obvious that these are technological problems. Linquet does not point to any language in the

                                  27   patent, or to factual allegations in the FAC, indicating that the patent is directed to fixing problems

                                  28   with community-powered tracking. The specification makes clear that the patent’s disclosure
                                                                                          7
                                           Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 8 of 12




                                   1   relates to tracking objects. Dkt. No. 25-1 at 1:22-25 (“The disclosure relates to a method of

                                   2   bidirectional linking, connecting, communicating, and tracking objects, and in particular to a

                                   3   method of tracking the position and status of objects using a wireless tag associated with the

                                   4   object”); id. at 8:37-40 (“[T]he present disclosure is primarily directed to a wireless tag apparatus

                                   5   and methods of linking or tracking an object by an associated wireless tag”). The ’318 patent does

                                   6   not identify pre-association of a tag with an object as a key aspect of the invention, nor is pre-

                                   7   association a feature of Claim 1.

                                   8           The FAC further confirms that the patent was not directed to any specific improvement of

                                   9   community-powered tracking, but rather to providing a community-powered tracking solution in

                                  10   the first instance. See Dkt. No. 25 at ¶ 19 (“[A]t the time of the ’318 Patent, there existed, for

                                  11   example, no cloud-based, community powered solutions for protecting and locating mobile

                                  12   devices, keys, luggage, pets, and other devices, as claimed and disclosed in the ’318 patent”). To
Northern District of California
 United States District Court




                                  13   be sure, there are some conclusory allegations in the FAC that the ’318 patent provided a technical

                                  14   solution to a technical problem. See, e.g., id. at ¶ 23 (“[I]t is apparent that the claims of the ’318

                                  15   Patent, including as a whole and were applicable in ordered combination, presented a technical

                                  16   solution and improvement over the prior art”). But that is purely ipse dixit, and not a statement of

                                  17   fact.

                                  18           Linquet’s reliance on SRI International and Packet Intelligence is misplaced. In SRI

                                  19   International, the invention was “necessarily rooted in computer technology in order to solve a

                                  20   specific problem in the realm of computer networks,” namely using network monitors to

                                  21   “identify[] hackers or potential intruders into the network.” SRI Int’l, Inc. v. Cisco Sys., Inc., 930

                                  22   F.3d 1295, 1303 (Fed. Cir. 2019). In Packet Intelligence, the claims helped to solve “a challenge

                                  23   unique to computer networks, identifying disjointed connection flows in a network environment.”

                                  24   Packet Intelligence LLC v. NetScout Sys., Inc., 965 F.3d 1299, 1309 (Fed. Cir. 2020). Linquet

                                  25   does not identify any similar problems specific to computers and computer networks. To the

                                  26   contrary, it alleges that the claimed invention is directed to tracking using technology without any

                                  27   implication that the invention solves a problem specific to computers. See, e.g., Dkt. No. 25 at

                                  28   ¶ 13 (“Linquet’s innovative solution permits users to attach Linquet tags to items” “they wish to
                                                                                          8
                                           Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 9 of 12




                                   1   protect and locate.”); id. (“Using the Linquet network, if another Linquet user passes within range

                                   2   of a tag attached to a misplaced item, the item’s location will be automatically, anonymously, and

                                   3   securely uploaded to the cloud and the owner can be notified.”).

                                   4          Other decisions by the Federal Circuit weigh against Linquet’s claim of computer function

                                   5   improvement. In TecSec, the circuit concluded that the claims were non-abstract because they

                                   6   were “directed to improving a basic function of a computer data-distribution network, namely,

                                   7   network security.” TecSec, Inc. v. Adobe Inc., 978 F.3d 1278, 1296 (Fed. Cir. 2020). In Amdocs,

                                   8   the claims were deemed to be non-abstract because they allowed “the system to efficiently and

                                   9   accurately collect network usage information in a manner designed for efficiency to minimize

                                  10   impact on network and system resources,” thereby “enabl[ing] load distribution.” Amdocs (Isr.)

                                  11   Ltd. V. Openet Telecom, Inc., 841 F.3d 1288, 1303 (Fed. Cir. 2016).

                                  12          The patents in TecSec and Amdocs differ from the ’318 patent in a critical way that
Northern District of California
 United States District Court




                                  13   underscores the weakness of Linquet’s arguments. The specifications of those patents clearly

                                  14   identified the improvements to computer functionality, while the specification of the ’318 patent

                                  15   fails to provide any statements that the invention is directed to any improvements to computer

                                  16   functionality. The conclusory statements in the FAC do not improve matters for Linquet. See

                                  17   Dkt. No. 25 at ¶ 26 (“[P]rivacy is greatly improved by limiting the circumstances under which a

                                  18   stranger’s phone detects the tag”); id. (“[T]he ’318 Patent’s unconventional combination of

                                  19   elements improves both the efficiency and scalability of cloud-based, community-powered

                                  20   tracking network platforms”). These read more like marketing soundbites than allegations of fact.

                                  21          B.      Claim 1 Lacks An Inventive Concept
                                  22          Turning to Alice step two, Claim 1 “does not include an inventive concept sufficient to

                                  23   transform the claimed abstract idea into a patent-eligible invention.” Yu, 1 F.4th at 1045. The

                                  24   presence of an inventive concept ensures a patent contains “an element or combination of elements

                                  25   that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent

                                  26   upon the ineligible concept itself.’” Id. at 217-18 (quoting Mayo, 566 U.S. at 72-73). The

                                  27   “inventive concept must be evident in the claims” themselves. RecogniCorp, LLC v. Nintendo

                                  28   Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).
                                                                                          9
                                          Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 10 of 12




                                   1          That is not the situation here. Claim 1 uses conventional elements and components that are

                                   2   ordered in a conventional way, without adding anything inventive. See Ultramercial, Inc. v. Hulu,

                                   3   LLC, 772 F.3d 709, 715-16 (Fed. Cir. 2014). Claim 1 teaches a system with a wireless tag

                                   4   associated with an object, a first electronic device associated with the tag, and a second electronic

                                   5   device unassociated with the tag where the first device detects signals from the tag to determine

                                   6   the position of the tag and whether it is within a predetermined range and the second device

                                   7   detects signals from the tag to determine its position. Dkt. No. 25-1 at 27:66-28:38. The claims

                                   8   simply recite the abstract idea of tracking implemented using conventional components generic to

                                   9   electronic devices. DIRECTV, LLC, 838 F.3d at 1263.

                                  10          Linquet’s claim of factual disputes about inventiveness is unavailing. It says it has alleged

                                  11   facts showing that the ’318 patent is more than a patent-ineligible abstract idea, but this contention

                                  12   is not supported by the FAC. Linquet cites FAC paragraphs 17-18, 23, and 25-26, Dkt. No. 34 at
Northern District of California
 United States District Court




                                  13   13-14, but these paragraphs offer only conclusory statements far removed from anything in the

                                  14   claims and the specification. See Dkt. No. 25 at ¶ 23 (“[The claims] presented a technical solution

                                  15   and improvement of the prior art, including using the claimed elements in a non-conventional,

                                  16   non-generic, and non-routine manner to arrive at a novel technical solution.”); id. (“[The claims]

                                  17   amount to an inventive concept for overcoming particular problems in systems protecting and

                                  18   locating items”); id. at ¶ 25 (“This process was not well-known, routine, conventional at the time

                                  19   of issuance of the ’318 Patent.”); id. at ¶ 26 (“[P]rivacy is greatly improved by limiting the

                                  20   circumstances under which a stranger’s phone detects the tag”); id. (“[T]he ’318 Patent’s

                                  21   unconventional combination of elements improves both the efficiency and scalability of cloud-

                                  22   based, community powered tracking network platforms”). These purely conclusory allegations do

                                  23   not establish inventiveness. See Cellspin, 927 F.3d at 1317.

                                  24          Linquet’s frequent citation to a decision in this District about an unrelated tagging patent,

                                  25   Cellwitch Inc. v. Tile, Inc., Case No. 4:19-01315, 2019 WL 10734767 (N.D. Cal. Nov. 21, 2019),

                                  26   is misdirected. The complaint in Cellwitch contained specific allegations of inventiveness

                                  27   supported by language in the specification of the patent-in-suit. See id. at *7. The same is not true

                                  28   for the complaint here.
                                                                                        10
                                          Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 11 of 12




                                   1          Linquet’s suggestion that an inventive concept can be found in the interoperability

                                   2   achieved from Claim 1’s second, unassociated electronic device is equally unavailing. Dkt. No.

                                   3   34 at 10. It says that the elements of the claim “interoperate in a non-conventional, non-generic,

                                   4   and non-routine manner,” id., but does not point to any factual allegations or statements in the

                                   5   patent that demonstrate the unconventionality of the claim. Linquet’s claim of novelty for the

                                   6   ’318 patent is of no moment for present purposes. Id. at 14 (citing to Dkt. No. 25 ¶ 23). It is true

                                   7   that “the § 101 patent-eligibility inquiry and, say, the § 102 novelty inquiry might sometimes

                                   8   overlap,” but the “search for a § 101 inventive concept is distinct from demonstrating § 102

                                   9   novelty.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016)

                                  10   (quoting Mayo, 566 U.S. at 90) (cleaned up). Linquet’s speculation that the patent examiner did

                                  11   not reject the claims for lack of patent-eligibility under § 101 is also irrelevant. See In re Rudy,

                                  12   956 F.3d 1379, 1383 (Fed. Cir. 2020).
Northern District of California
 United States District Court




                                  13          C.      Claim 2 Does Not Save The Day For Linquet
                                  14          The additional limitations of Claim 2 do not warrant a different conclusion under Alice.

                                  15   Claim 2, which depends from Claim 1, adds that a controller in the tag may render the tag

                                  16   detectable to the second, unassociated electronic device dependent on whether the wireless tag is

                                  17   outside the predetermined range of the first electronic device. Dkt. No. 25-1 at 28:39-52. This

                                  18   limitation is directed to the same abstract idea as Claim 1: tracking an object using electronic

                                  19   means. The only new element in Claim 2 is the controller that essentially acts as an on/off switch

                                  20   for the tag to communicate with devices that it is not associated with in the first instance.

                                  21          Linquet again contends that Claim 2 presents a technological solution to a technological

                                  22   problem. Dkt. No. 34 at 3-4. As before, Linquet does not provide any language in the patent or

                                  23   factual allegations in the FAC to demonstrate that the patent is directed to fixing problems

                                  24   associated with community-powered tracking. And Linquet again does not identify the computer-

                                  25   specific problem at hand, or how Claim 2 solves it.

                                  26          Claim 2 also lacks an inventive concept. The limitations of Claim 2 explain that the

                                  27   controller monitors signals with the first electronic device to determine whether or not to render

                                  28   the wireless tag detectable to other devices. Dkt. No. 25-1 at 28:39-52. Claim 2 adds a generic
                                                                                         11
                                          Case 3:20-cv-05153-JD Document 68 Filed 09/15/21 Page 12 of 12




                                   1   controller that performs the functional steps necessary to render the tag detectable to other

                                   2   electronic devices. This addition of purely functional steps and generic technology does not

                                   3   render the claim inventive. See, e.g., Two-Way Media Ltd. V. Comcast Cable Commc’n, LLC, 874

                                   4   F.3d 1329, 1339 (Fed. Cir. 2017) (finding a claim ineligible where nothing in the claims

                                   5   “require[d] anything other than conventional computer and network components operating

                                   6   according to their ordinary functions”).

                                   7          Linquet acknowledges that the limitations of Claim 2 depend on generic components but

                                   8   maintains that those components work together in unconventional ways. Dkt. No. 34 at 11. It

                                   9   says that conventional tracking solutions would allow tags to be detectable by unassociated

                                  10   devices in all instances. Id. at 12 (citing FAC ¶ 26). But how this might be an unconventional

                                  11   way for the generic components to work together is left unsaid. Linquet’s allegation that this was

                                  12   an unconventional combination is again purely conclusory, and does not state how the
Northern District of California
 United States District Court




                                  13   combination and ordering of the components was unconventional. See Two-Way Media, 874 F.3d

                                  14   at 1339 (“Inquiry therefore must turn to any requirements for how the desired result is achieved.”

                                  15   (quoting Elec. Power Grp. LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016))).

                                  16                                              CONCLUSION

                                  17          Because the ’318 patent is directed to an abstract idea and lacks an inventive concept, the

                                  18   FAC is dismissed. In light of the plain language of the claims in the patent, the Court has some

                                  19   doubt that Linquet can amend around this problem. Even so, Linquet may file an amended

                                  20   complaint by October 8, 2021. Failure to meet this deadline will result in dismissal with prejudice

                                  21   under Rule 41(b).

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 15, 2021

                                  24

                                  25
                                                                                                    JAMES DONATO
                                  26                                                                United States District Judge
                                  27

                                  28
                                                                                        12
